DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed August 7, 2019.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/17/2018. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the trench" in line 4.
Claim 10 recites the limitation "the passivation insulating layer” in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2016/0204373 A1).
In regard to claim 1, Park teaches an organic light-emitting diode (OLED) thin film encapsulation structure, comprising a substrate 100, an insulating layer 120/140, a display layer LD, and a thin film encapsulation layer 22/23/24, wherein a first trench V is disposed in the insulating layer 120/140, the display layer LD is enclosed by the trench V, and the thin film encapsulation layer 22/23/24 comprises a first inorganic layer 22 and a first organic layer 23, wherein the first inorganic layer 22 is in contact with the insulating layer 120/140 at a position corresponding to the first trench V, and has a thickness smaller than a depth of the first trench V, such that a remaining depth of the first trench V not covered by the first inorganic layer 22 limits a boundary of the first organic layer 23 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).

In regard to claim 3, Park teaches the first trench V provided in the gate insulating layer 140 through the passivation insulating layer 160 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claims 4-5, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 6, Park teaches the first trench V composed of a plurality of independent grooves, and shapes of the independent grooves are L-shaped grooves, U-shaped grooves, or arc grooves (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 7, Park teaches the thin film encapsulation layer 22/23/24 further comprising a second inorganic layer 24 covering the first organic layer 22 and completely covering the first trench V (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).
In regard to claim 8, Park teaches a second trench CP further disposed in the insulating layer 120/140, and the first trench V enclosed in the second trench CP (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).

In regard to claim 10, Park teaches the display layer (LD area) comprising a planarization layer 180, a pixel definition layer 190, and an organic light-emitting diode (OLED) layer LD, wherein the planarization layer 180 is disposed on a surface of the passivation insulating layer 160, the pixel definition layer 190 is disposed on a surface of the planarization layer 180, and the OLED layer LD is disposed on a surface of the pixel definition layer 180 (Figures 1 and 3-5, pages 2-5, paragraphs [0031]-[0105]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to organic light-emitting diode (OLED) thin film encapsulation structures:
Jiang et la. (US 10,461,268 B2)		Kamiya et al. (US 2018/0301651 A1)
Kim et al. (US 10,628,845 B2)		Lhee et al. (US 10,644,084 B2)
Morikawa (US 10,482,798 B2)		Nakajima (US 10,847,747 B2)
Ochi et al. (US 10,559,772 B2)		Park et al. (US 2017/0053973 A1)
Tanaka et al. (US 10,727,424 B2)		Yasuda et al. (US 10,636,996 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
November 24, 2020
/IDA M SOWARD/Primary Examiner, Art Unit 2822